DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This action is Final.

Information Disclosure Statement
Applicant is reminded of the duty to disclose information under 37 CFR 1.56. The examiner is aware of a dissertation (“A new way to look at sleep”) by the inventor with copyright date of 2007 that has not been made of record in this or the parent application (cited by examiner here relying on the admitted information of a 2007 disclosed copyright date as well as statements of defenses). Applicant will need to disqualify this reference as page xxxi of the dissertation states: “Thesis Defense: “A New Way To Look At Sleep: Separation & Convergence”. Salk Institute, La Jolla, CA, USA. October 2007. Society for Neuroscience, San Diego, CA, USA. November 2007.”, such that it is unclear if public availability was made prior to the earliest claimed priority date of the instant application (effective filing date). The earliest claim for priority in this application is 11/14/2008. As this application is a CIP, any claimed subject matter relying on the new material itself for 112 support would not have the benefit of the provisional filing date (i.e. the teachings in the dissertation would then be able to be used as prior art for such claims).

Claim Objections
Claim 4 is objected to because of the following informalities:  regarding claim 4, “said the signal data is accessed” should remove “said “ or “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended the independent claims to recite the limitations: “generating, based on the spectral signature, a prediction that one or more physical movements of the subject have occurred during the one or more epochs; generating, based on the prediction, an output that predicts a particular sleep stage of the subject that occurred over the time period” which are rejected for lack of adequate written description support. In the response filed 2/10/2022, applicant cites to paragraphs 29-30, 49-50, 144 of the as filed specification for support for all amendments, but the limitations do not find explicit recitation from these passages. Paragraphs 29-30 are brief descriptions of Figures 9 and 10, which are plots of data; paragraphs 49-50 are brief descriptions of Figures 29 and 30 which are tables of eye movement and fragmentation; paragraph 144 is a description of an Example scoring of bimodal patterns that are associated with REM sleep stage (it is noted that paragraph 144 appears to find direct basis to provisional application 61/114997 last full paragraph). These passages do not provide adequate support for the scope being claimed, it is unclear how the active steps are being gleaned from these passages for active functions of 1) predicting one or more movements, and 2) predicting a particular sleep stage based on the predicted movement. It seems based on the disclosure movement is either artifact or REM eye movements. However, the mentions of artifact are in removal itself or in temporal fragmentation data. Which spectral signatures allow for prediction of movement from the disclosure as filed to support such predictions? Artifact itself does not seem to predict any particular state, and seems to depend on the classifications occurring on either side of the period being classified, and REM eye movement used as a predictor appears to be based on the teachings that REM sleep has a pattern able to be detected of bimodal distributions of the temporal fragmentation (Z scored) data to distinguish from other states, not that other states are specifically distinguishable (i.e. the segment is REM or not) from the signature itself. The scope claimed appears to be too expansive as it seems that there are two different analyses going on involving movement, not one, to form the two predications being claimed, and as such, one of such predictions are based on initial classification of the signal in relations to artifact detections (i.e. classified as artifact period but the next period is classified as SWS, so the initial classification is changed, not predicted).  Applicant is invited to explain basis for the positive steps and the scope claimed that all sleep stages can be predicted based on a prediction of movement as is afforded by the scope being claimed, and where such basis is found in the lengthy disclosure.
Furthermore, the scope being claimed for the limitations of the dependent claims are rejected similarly for lack of adequate written description including:
1) “wherein the presence of the bimodal distribution is predictive of the particular sleep stage of the subject” (claims 5, 16)
2) “selecting a particular portion of the bimodal distribution identified in the spectral signature, wherein the prediction that the one or more physical movements of the subject have occurred is determined further based on the particular portion of the bimodal distribution” (claims 6, 17)
3) “wherein the output includes another prediction identifying a sub-stage of the particular sleep stage” (claim 7)
4) “for each frequency band of the set of frequency bands: 
generate a normalization factor based on powers in the spectrogram for the frequency band across a set of time bins in the particular time period; and 
normalize the powers of the frequency band in the spectrogram using the normalization factor” (claim 8)
5) “wherein the output includes another prediction of whether the subject is at an awake state” (claim 10)
6) “wherein the output includes another prediction corresponding to a drug consumption, reaction, or dosage state of the subject” (claims 11, 19)
7) “wherein the particular type of sleep stage includes a Rapid Eye Movement (REM) sleep state and a Slow Wave Sleep (SWS) sleep state” (Claims 12 and 20)  
Regarding element identified as 1, it appears that such pattern is only associated with detection of REM and not every sleep stage or wakefulness, which is scope different than that being claimed. For example, it is not clear that such is the same as artifact detection itself and appears to be a separate analysis (similar to the independent claims). 
Regarding elements labeled 2 and 3 above, the scope claimed does not match the scope of the disclosure, which only limits top portion and bottom portions only in being distinguishable patterns for stable and unstable REM (sub-stage), not any other sleep stage as afforded by the scope being claimed. 
Regarding element identified as 4 above, the scope claimed does not match the description as there is no mention of a normalization factor, let alone one for each frequency band. What the specification does state is that a Z score or T score or similar process is used to normalize the data, which is not the same scope as is being claimed here. Applicant is invited to explain support for the “factor” and its usage. 
Regarding element labeled 5 above, the issue here is similar to that of the independent claim as the passages cited do not seem to relate movement prediction to sleep stage and awake stage at the same time. Likely here, movement artifacts along with other patterns can determine that the sleep stage is mislabeled and is actually an awake stage, but applicant is invited to explain in more detail the support for this limitation with that of the independent claimed features. It is noted that the specification includes awake state as being one of the sleep stages as this may just be a terminology issue as oppose to double states being claimed.
Regarding element labeled 6 above, the feature is not supported by any specific embodiment for the results being claimed. This feature is apparently the new details of Figure 35 (CIP application), but this Figure and supporting detailed description merely show a Figure that has an apparent stage II plot shown against another plot of a stage II after some drug was consumed and that spindles disappear. Plainly, there is not any detail to allow one of skill to make or use the claimed invention with this amount of detail and the scope being claimed because there is no indication what drugs or any quantity of drugs that this analysis works for in producing such results which as it appears also naturally disappear from Type II plots. As this essentially amounts to a claim that any and all substances that fall under drug (a medicine or other substance which has a physiological effect when ingested or otherwise introduced into the body) can be positively identified in the stage II of sleep by spindles not being found, which seems to be an incredible claim to be made, especially since other places in the document discuss spindle removal from stage II sleep not associated with drug consumption. There is no discussion on dosage levels either for any drugs. Thus, although such step may be possible, this is not the test for compliance with the written description requirement. Rather, “the test for [written description] sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). In this case, Applicant merely establish that the inventor(s) could have had possession of the claimed subject matter as of the filing date, not that they did have possession at that time.
Regarding the element labeled 7 above, the issue here is that it is not clear that the description supports SWS identification based on movement predictions as is being claimed. Again, this appears to be similar issues raised in the independent claims, and with element labeled 1. Applicant is invited to explain further support, but this support will likely have already been explained in relations to the independent claims and element labeled 1 above. 
The additional dependent claims are rejected for depending on a rejected claim.
Applicant is reminded of 37 CFR 1.57 and that no new matter may be entered:
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a) ;
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) ; or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f) .

Federal Register Notice of January 7, 2019:
At issue in Vasudevan was whether the patent specification provided sufficient written description support for a limitation of the asserted claims. Vasudevan, 782 F.3d at 681–83. The Federal Circuit explained that ‘‘[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’ ’’ Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer-implemented functional claim at issue, the Federal Circuit stated that ‘‘[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.’’ Vasudevan, 782 F.3d at 683. In order to satisfy the written description requirement set forth in 35 U.S.C. 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Information that is well known in the art need not be described in detail in the specification. However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. See MPEP § 2163, subsection II(A)(2). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Id.; see also Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) (‘‘The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification’’); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) (‘‘Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]’’); cf. id. (‘‘A claim will not be invalidated on [§ ] 112 grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language.’’). While ‘‘[t]here is no special rule for supporting a genus by the disclosure of a species,’’ the Federal Circuit has stated that ‘‘[w]hether the genus is supported vel non depends upon the state of the art and the nature and breadth of the genus.’’ Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011); id. (further explaining that ‘‘so long as disclosure of the species is sufficient to convey to one skilled in the art that the inventor possessed the subject matter of the genus, the genus will be supported by an adequate written description.’’). See also Rivera v. Int’l Trade Comm’n, 857 F.3d 1315, 1319–21 (Fed. Cir. 2017) (affirming the Commission’s findings that ‘‘the specification did not provide the necessary written description support for the full breadth of the asserted claims,’’ where the claims were broadly drawn to a ‘‘container . . . adapted to hold brewing material’’ while the specification disclosed only a ‘‘pod adapter assembly’’ or ‘‘receptacle’’designed to hold a ‘‘pod’’). Computer-implemented inventions are at times disclosed and claimed in terms of their functionality. For computer-implemented functional claims, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software (i.e., ‘‘how [the claimed function] is achieved,’’ Vasudevan, 782 F.3d at 683), due to the interrelationship and interdependence of computer hardware and software. When examining computer implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as ‘‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’’ Microsoft Computer Dictionary (5th ed., 2002). Applicant may ‘‘express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.’’ Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I.

MPEP 2161.01:
I. DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION 
The 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-64, 19 USPQ2d 1111, 1115-16 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.;Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04. 
The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.” Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)(“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."). 
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”). 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.” LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Sofware, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the limitations “identifying…a spectral signature…wherein the spectral signature identifies a fluctuation” renders the claim indefinite. It is unclear whether the spectral signature is responsible for performing an action, sets forth an intended signature, or if this is further explaining how the signature is identified. For examination purposes a broadest reasonable interpretation has been taken that the signature is one of an intended signature that could be present.
Regarding claims 5, 16, the limitations “wherein the spectral signature further identifies a presence of a bimodal distribution of the relative amount of the power estimated across the one or more epochs, wherein the presence of the bimodal distribution is predictive of the particular sleep stage of the subject” renders the claim indefinite. It is unclear whether the spectral signature is responsible for performing an action, sets forth an intended signature, or if this is further explaining how the signature is identified. For examination purposes a broadest reasonable interpretation has been taken that the signature is one of an intended signature that could be present.
Regarding claim 8, the limitations “normalizing the spectrogram data by processing the spectrogram data using a normalization function, wherein the normalization function is configured to: for each frequency band of the set of frequency bands: generate a normalization factor based on powers in the spectrogram for the frequency band across a set of time bins in the particular time period; and normalize the powers of the frequency band in the spectrogram using the normalization factor” are rejected for being indefinite in light of the specification. MPEP 2173.03:
The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In reHammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. Id.
As discussed prior, Applicant cites to paragraphs 29-30, 49-50, 144 of the as filed specification for support for all amendments, but the limitations do not find explicit recitation from these passages. Paragraphs 29-30 are brief descriptions of Figures 9 and 10, which are plots of data; paragraphs 49-50 are brief descriptions of Figures 29 and 30 which are tables of eye movement and fragmentation; paragraph 144 is a description of an Example scoring of bimodal patterns that are associated with REM sleep stage (it is noted that paragraph 144 appears to find direct basis to provisional application 61/114997 last full paragraph); however, there is no mention of factors as is being claimed nor its functional usage as claimed. It is unclear what forms the basis for these terms. Passages 95 and 96 describe that Z scores or T scores may be used and generally any other normalization, but this does not provide basis for the “factor” term being claimed nor its usage as claimed. It is known that Z-scores and t-scores rely on data samples, means, standard deviations in calculating the unitless scores, but it is not clear what would be considered “factor” in the normalization to complete the functional processes being claimed. As such, the metes and bounds of the claim are unclear in light of the specification teachings, which renders the claims indefinite. 
Claim 13 recites the limitation “identifying, based on the spectrogram data, a spectral signature of a particular frequency band of the set of frequency bands, wherein the spectral signature identifies a fluctuation of a relative amount of the power estimated across the one or more epochs” which renders the claim indefinite as the terms have no antecedent basis. It appears that new claim 13 was meant to be drafted to mirror amended claim 1, but claim 13 appears to have an inadvertent omission of the generating a spectrogram step that is present in claim 1. As such, the metes and bounds of the claim are unclear which renders the claim indefinite. For similar reasons, claims 16-18 are rejected.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1 representative for the exceptions:
generating, based on the signal data, spectrogram data (mathematical concept) comprising:
for each frequency band of a set of frequency bands of the spectrogram data, a power estimated at the frequency band for each epoch of the one or more epochs (mathematical concept);
identifying, based on the spectrogram data, a spectral signature of a particular frequency band of the set of frequency bands, wherein the spectral signature identifies a fluctuation of a relative amount of the power estimated across the one or more epochs (mathematical concept, mental process); 
generating, based on the spectral signature, a prediction that one or more physical movements of the subject have occurred during the one or more epochs (mathematical concept, mental process); 
generating, based on the prediction, an output that predicts a particular sleep stage of the subject that occurred over the time period (mathematical concept);
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
accessing signal data indicative of brain activity of a subject, wherein the signal data was collected by a noninvasive sensor comprising at least one electrode over a time period, wherein the time period includes one or more epochs; 
transmitting the output.  
And for apparatus claim 13 further including 
a noninvasive sensor comprising at least one electrode; 
a computing device, wherein the at least one electrode of the noninvasive sensor is in operable connection to the computing device, the computing device comprising one or more data processors and a non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform actions
accessing signal data indicative of brain activity of a subject, wherein the signal data was collected by the noninvasive sensor over a time period, wherein the time period includes one or more epochs; 
transmitting the output.  
These features are directed to pre-solution insignificant activities related to data gathering, using generic processor structures as a tool to implement the claimed exceptions, and insignificant post solution activities of data transmission. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified in step 2A above. Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm/mental process, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm/mental process. In addition, these sensor structures are well-known from US 6,993,380 Figure 1. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are directed to conventional structures and routine operations in the diagnostic arts and do not add significantly more to the claimed judicial exception (A more specific abstraction is still an abstraction). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-13, 15-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Low et al. (Low, US 2007/0016095).
Regarding claim 1, Low teaches a method comprising: 
accessing signal data indicative of brain activity of a subject, wherein the signal data was collected by a noninvasive sensor comprising at least one electrode over a time period, wherein the time period includes one or more epochs (see Figures 5-10, [0237] the user can wear the machine, or an electrode that is connected to the machine, in order to characterize his or her sleep; non-invasively reasonably reads on “wear” an electrode where the plain meaning of wear is have on one's body or a part of one's body as clothing, decoration, protection, or for some other purpose; wear is not “in” or invasive; [0212]); 
generating, based on the signal data, spectrogram data comprising: for each frequency band of a set of frequency bands of the spectrogram data, a power estimated at the frequency band for each epoch of the one or more epochs (see Figure 5, [0071]);
identifying, based on the spectrogram data, a spectral signature of a particular frequency band of the set of frequency bands, wherein the spectral signature identifies a fluctuation of a relative amount of the power estimated across the one or more epochs (see [0077], [0219], [0224], claim 11, [0090]); 
generating, based on the spectral signature, a prediction that one or more physical movements of the subject have occurred during the one or more epochs (see [0082]-[0084], [0090]);
generating, based on the prediction, an output that predicts a particular sleep stage of the subject that occurred over the time period (see [0083]-[0084]); and 
transmitting the output (see [0237]).  
Regarding claim 4, Low teaches wherein said the signal data is accessed from a single channel of an electroencephalogram (EEG) (see [0057], [0116], [0212]).
Regarding claim 5, Low teaches wherein the spectral signature further identifies a presence of a bimodal distribution of the relative amount of the power estimated across the one or more epochs, wherein the presence of the bimodal distribution is predictive of the particular sleep stage of the subject (inherent feature as claimed to the process being completed (i.e. normalizing spectrograms will yield such pattern if such pattern is present. As claimed, this limitation further limits what the pattern could also be, not any steps for detecting the specific pattern).
Regarding claim 7, Low teaches wherein the output includes another prediction identifying a sub-stage of the particular sleep stage (see [0083]).
Regarding claim 8, Low teaches wherein generating the spectrogram data further comprises: normalizing the spectrogram data by processing the spectrogram data using a normalization function, wherein the normalization function is configured to: for each frequency band of the set of frequency bands: generate a normalization factor based on powers in the spectrogram for the frequency band across a set of time bins in the particular time period; and normalize the powers of the frequency band in the spectrogram using the normalization factor (see Figure 5, [0208]-[0209]).
Regarding claim 9, Low teaches wherein identifying the spectral signature further comprises performing an independent or principal component analysis on the spectrogram data (see [0077]).
Regarding claim 10, Low teaches wherein the output includes another prediction of whether the subject is at an awake state (see [0084]).
Regarding claim 11, Low teaches wherein the output includes another prediction corresponding to a  drug consumption, reaction, or dosage state of the subject (see [0238], claim 13).
Regarding claim 12, Low teaches wherein the particular type of sleep stage includes a Rapid Eye Movement (REM) sleep state and a Slow Wave Sleep (SWS) sleep state (see [0083]-[0084]).
Regarding claim 13, Low teaches an apparatus comprising: 
a noninvasive sensor comprising at least one electrode (see [0237] the user can wear the machine, or an electrode that is connected to the machine, in order to characterize his or her sleep; non-invasively reasonably reads on “wear” an electrode where the plain meaning of wear is have on one's body or a part of one's body as clothing, decoration, protection, or for some other purpose; wear is not “in” or invasive); and 
a computing device, wherein the at least one electrode of the noninvasive sensor is in operable connection to the computing device, the computing device comprising one or more data processors and a non-transitory computer readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform actions (see [0197], [0074], [0237], [0060], [0198]) including: 
accessing signal data indicative of brain activity of a subject, wherein the signal data was collected by the noninvasive sensor over a time period, wherein the time period includes one or more epochs (see Figures 1-5); 
identifying, based on the spectrogram data, a spectral signature of a particular frequency band of the set of frequency bands, wherein the spectral signature identifies a fluctuation of a relative amount of the power estimated across the one or more epochs (see Figure 5, [0077], [0219], [0224], claim 11, [0090]); 
generating, based on the spectral signature, a prediction that one or more physical movements of the subject have occurred during the one or more epochs (see [0082]-[0084], [0090]); 
generating, based on the prediction, an output that predicts a particular sleep stage of the subject that occurred over the time period (see [0083]-[0084]); and
transmitting the output (see [0237]).  
Regarding claim 15, Low teaches wherein said the signal data is accessed from at least a single channel of an electroencephalogram (EEG) (see [0057], [0116], [0212]).
Regarding claim 16, Low teaches wherein the spectral signature further identifies a presence of bimodal distribution of the relative amount of the power estimated across the one or more epochs, wherein the presence of bimodal distribution is predictive of the particular sleep stage of the subject  (inherent feature as claimed to the processes being completed (i.e. normalizing spectrograms will yield such pattern if such pattern is present. As claimed, this limitation further limits what the pattern could also be, not any functional steps for detecting the specific pattern).
Regarding claim 18, Low teaches wherein identifying the spectral signature further comprises performing an independent or principal component analysis on the spectrogram data (see [0077]).
Regarding claim 19, Low teaches wherein the output includes another prediction corresponding to a drug consumption, reaction, or dosage state of the subject (see [0238], claim 13).
Regarding claim 20, Low teaches wherein the particular type of sleep stage includes a Rapid Eye Movement (REM) sleep state and a Slow Wave Sleep (SWS) sleep state(see [0083]-[0084]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (Low, US 2007/0016095) as applied to claims 1, 13 above, and further in view of Modarres (US 6,993,380).
Regarding claim 2, the limitations are met by Low, except the limitation of wherein the at least one electrode includes a dry electrode is not directly taught  
Modarres teaches a similar system measuring data indicative of sleep, including dry electrode (see col. and col. 6 lines 46-65, col. 7 lines 15-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using dry electrodes in order to measure patient EEG data for sleep related analysis.
Regarding claim 3, the limitations are met by Low, except the limitation of wherein the at least one electrode includes a wet electrode is not directly taught.
Modarres teaches a similar system measuring data indicative of sleep, including a wet electrode (see col. and col. 6 lines 46-65, Therefore a conductive paste or gel may be applied to the electrode to create a connection with an impedance below 2 K ohms). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using wet electrodes in order to measure patient EEG data for sleep related analysis. 
Regarding claim 14, the limitations are met by Low except the limitation of wherein the at least one electrode includes a dry electrode is not directly taught.
Modarres teaches a similar system measuring data indicative of sleep, including dry electrode (see col. and col. 6 lines 46-65, col. 7 lines 15-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using dry electrodes in order to measure patient EEG data for sleep related analysis.

Claims 6, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (Low, US 2007/0016095) as applied to claims 5, 16 above, and further in view of “Dissertation” (Low, “A New Way To Look At Sleep: Separation & Convergence”. University of California, San Diego. 2007).
Regarding claims 6 and 17, the limitations are met by Low, except the limitation of selecting a particular portion of the bimodal distribution identified in the spectral signature, wherein the prediction that the one or more physical movements of the subject have occurred is determined further based on the particular portion of the bimodal distribution is not directly taught.
However, Dissertation teaches the ability to distinguish stable and unstable REM components and reasonably teaches the claimed features of selecting a particular portion of the bimodal distribution identified in the spectral signature, wherein the prediction that the one or more physical movements of the subject have occurred is determined further based on the particular portion of the bimodal distribution (see pages 50-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of identifying spectral patterns in order to identify different sleep states of a patient.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 2/10/2022; and IDS filed 8/4/2022.
Applicant’s arguments regarding the claim objections have been fully considered and are partially persuasive due to the amendments to the claims; new objections have been raised.
Applicant’s comment on IDS have been fully considered
Applicant’s arguments regarding the drawing objections have been fully considered and are persuasive due to the amendments to the drawings and specification; the objections are withdrawn.
Applicant’s arguments regarding the objections to the specification have been fully considered and are and are persuasive due to the amendments; the objections are withdrawn. 
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are partially persuasive due to the amendments to the claims. However, the amendments necessitated new grounds of rejections.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive in view of the updated rejections necessitated by the amendments to the claims. Applicant argues the claims do not recite mathematical concepts. The examiner respectfully disagrees as under a broadest reasonable interpretation of the identified features in view of the specification, such functional processes recite mathematical concepts. Applicant next argues that the recited exceptions of mental process cannot be practically applied in the mind. The examiner respectfully disagrees. First, the method steps do not require any structure which would limit a pen and paper approach to achieve the claimed steps, secondly, these types of determinations are made by hand routinely in sleep state analyses of EEG related data, and the identification of patterns in the signals is certainly something that one of skill can perform (for example, the difference in Figure 35 is readably apparent that spindles disappeared). This position is unpersuasive. Applicant argues that an electrode and computer are a specialized system to integrate the exception. This is not found persuasive as the method does not rely on any computer structures as claimed nor the sensor, the method is merely data processing. The system contains a generic sensor for data gathering steps, and a processor to implement the steps, and furthermore post solution activities of transmitting data. These limitations of face to not amount to significantly more than the exception, considered individually and as a whole. Applicant argues that the claimed invention is an improvement and cites to paragraph 41, but this is misplaced as the algorithm paragraph 41 is in reference to is not the algorithm being claimed in the instant invention. Thus, this argument is not persuasive. Lastly, applicant argues that non-invasive sensors for determining sleep states in unconventional. The examiner respectfully disagrees. non-invasive sensors such as EEG data are commonly used in sleep analysis by looking at Brain activity, for example R-K scoring was established in the 1960’s. The rejections are respectfully maintained as updated above to account for the amendments to the claims.
Applicant’s arguments regarding the rejection of the claims in view of prior art have been fully considered but are not persuasive in view of the updated rejections necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Similar systems and/or arrangements are taught by Modarres (US 7,593,767; US 7,860,561), Burton et al. (US 2004/0193068), Kim et al. (US 2008/0009685), Rubin et al. (US 2008/0127978), Lee et al. (US 2009/0253996), Rubin et al. (US 2007/0249952), and Caldwell et al. (US 2004/0073129) EEG data acquisition generally requires attaching electrodes to the user's head. These electrodes can be made of various metals and connected to wires that plug into the EEG analysis or display system. The wires, which are traditionally worn dangling from the user's head, tend to restrict the user's movement and can easily snag when the user moves. To hold the electrodes in place and reduce the chances of snagging wires, electrodes can be planted on the underside of a cap similar to a swimming cap, with a number of electrodes placed in a suitable pattern for data acquisition. However, whether the electrodes are used individually or in a cap, the user remains tethered to the EEG system through the wires running from each electrode…wireless transmitter that permit use of the EEG system without…connecting wires.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791